Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was pre*873sented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of appellants under the First and Fourteenth Amendments were violated. Appellants contend that their conduct was protected as acts of free expression and that the convictions thereby violated the First and Fourteeth Amendments. They also contend that section 722 of the Penal Law, as applied to them, is unconstitutional. The Court of Appeals considered these contentions and held there was no denial of appellants’ constitutional rights. [See 16 N Y 2d 581.]